DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-5, 9-11, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (USP 7,389,831) in view of Juhasz et al. (USP 3,512,433).
With respect to claim 1, Mullins et al. disclose an apparatus, comprising: a horizontal directional drilling machine (1) comprising: an elongate frame (16); a carriage (28) movable along the frame and comprising: a motor (50, 52); a rotatable spindle (40).  Mullins et al. does not disclose the details of the connection between the spindle and motor or a brake element.  Juhasz et al. a motor (12) a rotatable spindle (14) a series of intermeshed gears configured to rotationally couple the motor to the spindle (see figure 1: elements 28, 43, 35); and a brake element (58) disposed in a laterally offset relationship to one of the gears and movable between a first position, out of engagement with the gear (see figure 1), and a second position, in engagement with the gear (see column 2 lines 54-column 3 line 9); in which the gear is rotatable in the first position of the brake element and is not rotatable in the second position of the brake element (see column 3 lines 1-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mullins et al. by using the gears and brake element of Juhasz et al. for the purpose of transferring the motor power to the spindle and allowing the motion to stop as necessary.  
	With respect to claim 2, Mullins et al. in view of Juhasz et al. disclose the apparatus of claim 1; and an elongate drill string (20) formed from a plurality of tubular pipe segments (34) arranged in end-to-end engagement, the drill string rotationally coupled to the spindle (see column 3 lines 19-38).
	With respect to claim 3, Mullins et al. in view of Juhasz et al. disclose the apparatus of claim 1; and an elongate tubular pipe section (20/34) rotationally coupled to the spindle.
	With respect to claim 4, Mullins et al. in view of Juhasz disclose in which the carriage further comprises: a spring (Juhasz 53) disposed in a force transmitting relationship to the brake element.  Juhasz disclose in which the spring is in a relaxed position when the brake element is in the first position (see figure 1); and in which the spring is in a compressed position with the brake element is in the second position (see figure 5), but does not disclose in which the spring is in a relaxed position when the brake element is in the second position; and in which the spring is in a compressed position with the brake element is in the first position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have reversed the position when the spring was compressed and relaxed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  
	With respect to claim 5, Mullins et al. in view of Juhasz et al. disclose in which at least a portion of the spring is disposed within the brake element and the gear (see figures 1 and 5).
With respect to claim 9, Mullins et al. in view of Juhasz et al. disclose in which the frame (Mullins et al. - 16) is stationary and supported on a ground surface and has opposed ends (see figure 1); and in which the carriage is movable along the frame between the opposed ends of the frame (see Mullins et al. figures 1 and 3).
With respect to claim 10, Mullins et al. in view of Juhasz et al. disclose that the brake element mates with the gear via a serrated face (Juhasz element 43’).  However, Juhasz et al. also disclose that splines 25’ are used to mate gear 25 with the spindle.  As both a serrated face and splines are used to mate pieces in the drill, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the serrated face for the splines for the predictable result of mating the brake element to the gear.  
With respect to claim 11, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Mullins et al. in view of Juhasz et al. to  in which the brake element surrounds the gear in the second position, as the brake element as modified would either include internal or external splines and a person of ordinary skill has good reason to purse the known options within his or her technical grasp.
With respect to claim 14, Mullins et al. disclose in which the spindle is tubular and further comprises: a fluid supply element (44) configured to furnish fluid to an interior of the spindle (see column 3 line 63-column 4 lines 15). 
With respect to claim 17, Mullins et al. a method of stopping rotation of a rotatable spindle included in a carriage (28) supported on an elongate frame (16) of a horizontal directional drilling machine (1), in which the carriage is movable along the frame, the method comprising: rotating the spindle (40) and a motor (50, 52) included in the carriage.  Mullins et al. does not disclose using a series of intermeshed gears rotationally coupled to the spindle and moving a brake element included in the carriage from a first position, out of engagement with the gear, to a second position, in engagement with the gear, such that the brake element stops rotation of the intermeshed gears and the spindle.  Juhasz et al. a motor (12) a rotatable spindle (14) a series of intermeshed gears configured to rotationally couple the motor to the spindle (see figure 1: elements 28, 43, 35); and moving a brake element (58) disposed in a laterally offset relationship to one of the gears and movable between a first position, out of engagement with the gear (see figure 1), and a second position, in engagement with the gear (see column 2 lines 54-column 3 line 9); in which the gear is rotatable in the first position of the brake element and is not rotatable in the second position of the brake element (see column 3 lines 1-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mullins et al. by using the gears and brake element of Juhasz et al. for the purpose of transferring the motor power to the spindle and allowing the motion to stop as necessary.  
With respect to claim 18, Mullins et al. in view of Juhasz et al. disclose moving the carriage from a first end of the frame to an opposed second end of the frame (see Mullins et al. figure 3).
With respect to claim 19, Mullins et al. disclose further comprising: coupling an elongate pipe section (20/34) to the spindle.
With respect to claim 20, Mullins et al. disclose further comprising: attaching the pipe section (34) to a drill string (20) made of a plurality of pipe sections attached in an end-to-end relationship (see figure 1).

Allowable Subject Matter
Claims 6-8, 12, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672